 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminated against Carl Cavallaro and John Carlton by discharging them because of theirunion membership and activities it will be recommended that Respondent offer each of themimmediate reinstatement to their former or substantially equivalent position without preju-dice to their seniority or other rights and privileges. It will be further recommended thatRespondent make each of them whole for any loss of pay he may have suffered by reasonofRespondent's discrimination by payment of a sum of money equal to that which eachwould normally have earned as wages from the date on which he was discharged to the dateof an offer of reinstatement, less his net earnings during that period. The loss of pay shallbe computed on the basis of each separate calendar quarter, or portion thereof during theperiod from Respondent's discriminatory action to the date of an offer of reinstatement.The quarterly periods shall begin on the first day of January, April, July, and October.Earnings in one particular quarterly period shall have no effect upon the back-pay liabilityfor any other period. In order to insure compliance with the foregoing back pay and rein-statement provision it is recommended that Respondent, upon reasonable request, makeall pertinent records available to the Board and itsagents.Respondent's unlawful conductin this case in my opinion discloses a fixed purpose to defeatself-organization and itsobjectives.Because of Respondent's unlawful conduct and its underlying purposes, I amconvinced that the unfair labor practices found are persuasively related to the other unfairlabor practices proscribed by the Act and that the danger of their commission in the futureisto be anticipated from the course of Respondent's conduct in the past. The preventivepurposes of the Act will be thwarted unless the recommendations are coextensive with thethreat. In order therefore to make effective the interdependentguaranteeof Section 7 toprevent a recurrence of unfair labor practices and to minimize strife which burdens andobstructs commerce and thus to effectuate the policies of the Act it will be recommendedthat Respondent cease and desist from infringing in any manner upon the rights guaranteedby Section 7 of the Act.CONCLUSIONS OF LAW1,United Brotherhood of Carpenters and Joiners of America, AFL, isa labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Carl Cavallaroand John Carlton thereby discouraging membership in the Union, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1) and (3) of theAct.3.By interfering with, restraining, and coercing its employees in the exercise of therightsguaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]MOUNT HOPE FINISHING COMPANY, MOUNT HOPE FINISH-ING COMPANY, INC., JOSEPH K. MILLIKEN, FRANK L.DAYLOR AND ROBERT D. MILLIKENandTEXTILE WORK-ERS UNION OF AMERICA, CIO. Case No. 1 -CA-1085. July30, 1953DECISION AND ORDEROn August 5, 1952, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above -entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.106 NLRB No. 95. MOUNT HOPE FINISHING COMPANY481Thereafter, the Respondents filed exceptions to the IntermediateReport with a supporting brief. On April 16, 1953, the Board atWashington, D. C., heard oral argument. The Respondents, theGeneral Counsel, and the Union participated.At the hearing the Respondents excepted to the Trial Ex-aminer'sruling granting the General Counsel's motion toamendthe complaint by addinga newparagraph numbered25-A alleging that the Respondents discontinued operations atthe North Dighton, Massachusetts, plant and organized MountHope, North Carolina, for the purpose of evading collectivebargainingwith the Union. The motion was objected to by theRespondents on the ground that the amendment was belated and,ifgranted, would result in the denial to the Respondents of anopportunity to prepare their defense to the new allegations. TheTrialExamineroverruled the objection. The Trial Examineralsorefused the Respondents' request for an immediatecontinuance, but stated that he would entertain a new motionfor a continuance at the close of the General Counsel's case ifthe Respondents pleadedsurprise.No such motion was made bythe Respondents at the close of the General Counsel's case.The Trial Examiner in granting the General Counsel's motiontoamend the complaint, commited no abuse of discretion.Moreover, the Respondents were given an opportunity by theTrial Examiner to renew their motion for continuance on thegrounds ofsurprisein order topreparetheir defense but didnot elect to do so. The Trial Examiner's rulings in theserespects are hereby affirmed.'The Respondents also contend that the Trial Examiner by"advising and theninsisting" that the General Counsel amendthe complaint by adding the above-mentioned paragraph 25-Ahad assumed the position of prosecutor, in violation of Section3 (d) of the Act, and Section 11 of the Administrative ProcedureAct, and therefor acted in a partial and prejudicial manner. Wefind no merit in this contention. Both the charge and amendedcharge containan allegation similarto that in paragraph 25-A.Thus, the charge alleged that the "Employer . . . in utterdefiance of the Act has undertaken and is now carrying forwardits plan to defeat the rights of the employees by removing itsplant from North Dighton, Massachusetts, to Butner, NorthCarolina, where it proposes to reestablish its plant . . ."The amended charge, although couched in different words,containsa substantiallysimilarallegation.The amendedcomplaint alleged that Mount Hope, (North Carolina,) was thesuccessortoMount Hope, Massachusetts; that the Respondents,including Mount Hope, (North Carolina), refused to reinstatetheemployees discriminatedagainst(paragraph 25), andbargain with the Union (paragraph 19). Furthermore, in hisopening statementat the hearing, the General Counsel predicatedhis case on the theory stated in paragraph 25-A. Thus, he said:"It is our contention that . . . Mount Hope Finishing Company,'Cf. Star Beef Company, 92 NLRB 1018. 482DECISIONSOF NATIONAL LABOR RELATIONS BOARDIncorporated, is actuallya successorto and, naturally, the alterego of the Mount Hope Finishing Company of [Massachusetts],and we say the closing down in North Dighton was also in badfaith. It was made for the purpose of evading the Union, whichhad won the election and which was concededly the bargainingagent. . . . We also say that that was evidence of bad faith andfurther evidence of the refusal to bargain, which had been takenright along. When the company opened up in North Carolina, weallege, we expect to prove, that that was only for the purpose ofevading the Union." The Trial Examiner, therefore, did notcommit an abuse of discretion or demonstrate any bias againstthe Respondents when in an attempt to have the General Counselclarify his position, he suggested that the latter amend thecomplaint to conform to the theory expounded in his openingstatement:On September 19, 1952, the Respondents filed a motion withthe Board to reopen the record herein for the purpose of takingadditional testimony at Durham, North Carolina, before a newTrial Examiner concerning the relationship between RespondentMount Hope, (North Carolina) and the other Respondents andconcerning the circumstances surrounding the formation ofMount Hope, (North Carolina). On September 26, 1952, theBoard denied this motion without prejudice to the Respondents'right torenewit.On April 17, 1953, the Respondents, followingthe oral argument before the Board, renewed the motion. TheGeneral Counsel and the Union opposed the motion. It appearingthat:(a) The Respondents do not show in their motion whatadditional evidence they propose to introduce at a reopenedhearing; (b) Robert D. Milliken, treasurer and the sole ownerofMount Hope (North Carolina), and Frank L. Daylor, vicepresident of Mount Hope (North Carolina), the individualsprincipally responsible for the formation of Mount Hope (NorthCarolina), have already fully testified concerning the matters2 The TrialExaminer's final statementwithrespect tothismatter wasas follows:Trial Examiner Whittemore: Well, I don't know as it is necessary to amend the com-plaint.The vagueness, perhaps, is clarified by your opening statement. It does providecounsel for the respondents with an idea of what your real case is, but it appears to methat from your latter statement you again take the position that the move to North Carolinawas to evade the responsibility.Mr. Coven: That is part of it.Trial Examiner Whittemore: Well, then, that move, however you may technically wishto set it up, whether these named individuals were operating as the company, as the cor-poration,or as both at the same time, that it would appear to me it would be possible,where it is quite flexible- -and the imagination in the Boston regional office is not lacking--that you should be abletocompose a very brief paragraph to amend the complaint to stateprecisely what you have said in your opening argument, and I think it would cover whatMr.Brooks has pointed out is at least a lack- -although I am not saying it is a fatallack--in the complaint to make it clear in the pleading themselves precisely what youconsider to be the contention in so far as unfair labor practices are concerned betweenthese three individuals operating as a company and their appearance later as a corpora-tion.Trial Examiner Whittemore: Well, let me just suggest that at the first recess youconsider the matter. MOUNT HOPE FINISHING COMPANY483specified in the motion; (c) the Respondents were given everyopportunity to, and did in fact, fully litigate the issues concern-ing the relationship between Mount Hope (North Carolina) andthe other Respondents and the circumstances surrounding theformation of that corporation; and (d) the Respondents, includingMount Hope (North Carolina), did not avail themselves of theopportunity, given to them at the hearing, to move for a transferof the hearing to North Carolina for that purpose, we herebyreaffirm our order denying the Respondents' motion to reopenthe record.On January 24, 1953, the Respondents also filed with the Boarda motion to reopen and enlarge the record herein by the additionof the following documents: (1) A letter from the United TextileWorkers of America, A. F. of L., to Mount Hope FinishingCompany dated January 21, 1953, requesting recognition as thecollective-bargaining representative of the production andmaintenanceemployees at the Respondents' Butner, NorthCarolina, plant; (2) the Mount Hope (North Carolina) replythereto of January 23, 1953, advising that the request forrecognition was being referred to the Board; and (3) the petitionfor certification of representatives filed with the Board by theUnited Textile Workers of America, A. F. of L., on January 22,1953. As it is the practice of the Board to take judicial notice ofits own records and proceedings, particularly those pertaining toemployees of the same employer,' we shall grant the Respond-ents'motion insofar as it pertains to those documents which arepart of the official file in the representation proceeding insti-tuted by the United Textile Workers of America, A. F. of L., onJanuary 22, 1953, covering the Respondents' employees at theButner, North Carolina, plant.Also, on February, 12, 1953, the United Textile Workers ofAmerica, A.F. of L., filed a motion with the Board requestingthe Board to take notice of its petition for certification of repre-sentatives of Mount Hope (North Carolina) employees at theButner, North Carolina, plant and the proceeding in connectiontherewith in determining the issues involved in the present case.The motion is hereby granted.The Board has reviewed all other rulings of the TrialExaminer and finds with the single exception hereinafter noted,that no prejudicial error was committed. The rulings are herebyaffirmed, except the ruling on the admission of evidence whichwe hereinafter overrule. The Board has considered the Inter-mediate Report, the Respondents' exceptions and the brief, theoral argument, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of theTrial Examiner, insofar as they are consistent with our findings,conclusions, and order herein set forth.1.The Trial Examiner found that Respondent Mount Hope(Massachusetts) on July 31, 1951, laid off about 185 employeesat its North Dighton, (Massachusetts), plant in violation of3J S. Abercrombie Co., 83 NLRB 524; Pacific Maritime Associationet al.,89 NLRB 894.322615 0 - 54 - 32 484DECISIONSOF NATIONAL LABOR RELATIONS BOARDSection 8 (a) (3) and (1) of the Act. We do not agree. The recordin our opinion, shows that 120 of these employees were laid offbecause of a steady decline in the volume of business and inorder to reduce high operating costs. Although we find unlawfuldiscrimination as to the additional 65 employees laid off on July31,we conclude that such discrimination is grounded only inthe acceleration of the date of their separation.On the record before us we are not convinced that theallegations of the complaint with respect to the layoff of the185 employees have been fully sustained by the evidence forthe following reasons. While it is true that the layoff was madea few days after the Union began its organizing campaign, thereis credible evidence showing that a steady decline in the volumeof the Company's business during the first 7 months of 19 51 madea reduction in the working force desirable if not necessary, andthat for several months before the layoff the plant was operatingon a 3 to 4 day a week basis. The record further shows thatsince April 1951 the management had under consideration aplan to reduce its working force, and that this plan was revivedin the middle of July 1951. At that time J. K. Milliken, Jr.,had a list of employees prepared by departments with the name,job classification, and the length of service of each employee,for the purpose of using it as a guide in selecting those em-ployees to be laid off. The list was in the hands of Milliken"at least a week and maybe two prior to July 28." In the firstpart of the week commencing July 23, Milliken discussed thelayoffwith his assistant, Carr, and the department heads.Milliken informed them that the volume of business had droppedtoo low and that a short week was not satisfactory to the em-ployees. At the time, the management "felt" that the layoff of20 percent of its working force would be a "reasonable ap-proach" or a "proper move." There was, however, nothingfinal about the management's decision with respect to thenumber of employees to be laid off. Before the managementreceived the Union's request for recognition and bargaining onJuly 28, it had already selected 120 employees for layoff, suchlayoff to be made effective during the week of July 29 or theweek of August 5. It is true that after the receipt of the Union'srequest for recognition the management decided to increasethe number of the employees to be laid off from 20 percent to30 percent, or from 120 to about 190 employees. However thetestimony of J. K. Milliken, Jr., a witness for the GeneralCounsel, shows that the management at the time contemplateda further reduction in force in the future and that an additional65 employees would have been eventually laid off foreconomicreasons. In the absence of some evidence to the contrary wecannot say that these latter employees would not have been laidoff for economic reasons at a later date.Nor are we convinced that the selection of employees for theJuly 31 layoff was made on a discriminatory basis. It is truethat the selections were made a few days after the Union beganitsorganizational campaign in the plant and also after J. K. MOUNT HOPE FINISHING COMPANY485Milliken, Jr., had interrogated 2 employees concerning theorganizational drive. However, neither circumstance is suffi-cient to support a reasonable inference that the managementat the time of the selection was aware of the identity of theemployees who had joined the Union. The solicitation of em-ployees for membership in the Union had been in progress foronly 3 days. Some 323 employees had signed up with the Unionduring this period. There is no showing that the managementhad engaged in surveillance or that it knew the identity of theunion leaders. The 2 instances of interrogation relied upon bythe Trial Examiner do not furnish adequate basis for such aninference. In one case, J. K. Milliken, Jr., asked an employeeifhe had signed a union card, where he had obtained it, andwhat he did with it. In another instance, he asked anotheremployee who the union leaders were. It does not appear thateither of the employees questioned supplied Milliken with thenames of union leaders or the names of employees who dis-tributed cards. The Trial Examiner's finding that 128 of the185 employees laid off were union members likewise does notin itself constitute conclusive proof that the selection wasdiscriminatory.While the record indicates that 65 additional employees, whowere selected for the layoff after the Company received theUnion's request for recognition, would have been eventuallylaid off for economicreasons, weare of the opinion that thedate of the layoff of these employees was accelerated to avoidcollective bargaining with the Union concerning their layoff atsome future date and that their layoff on July 31, 1951, wastherefore in violation of the Act. Questioned about thereasonsfor the increase in the number of those to be laid off on July31, 1951, from 20 percent to 30 percent, J. K. Milliken, Jr.,testified that:business was worsethan we could possibly have antici-pated, and we could easily get along without that approxi-mate 30 percent figure of the number of people on thepayroll, and we felt that if by chance we might atsome laterdate find it difficult to reduce the number on the payroll, itwas servingthe bestinterestsof the company to make onemove.Milliken also testified on cross-examination as follows:.. I think that the position in which I found myself at thattime, I was well aware that in order to lay off, if you had aunion shop, you would be required to negotiate and barteron the thing, and it seemed to me that it was so obviousthat we were going to have to do it anyway, that we mightjust as well get it behind us.Inasmuch as the date ofthe layoffof these 65 employees wasadmittedly acceleratedby the Companyinorder to avoid 486DECISIONSOF NATIONAL LABOR RELATIONS BOARDcollective bargaining with the Union with respect to theirultimate layoff, the Company's action in accelerating such layoffconstituted an unlawful discrimination with regard to the hireand tenure of their employment calculated to discourage unionand concerted activities of the Company's employees,in viola-tion of Section 8 (a) (1) and(3) of the Act.42.The Trial Examiner found that the strike which began onAugust 13, 1951, was caused by the Employer's unfair laborpractices.We agree.We have found that Mount Hope(Massa-chusetts)discriminated on July 31,in regard to the hire andtenure of employment of some 65 employees by acceleratingtheir layoff,thereby violating Section 8 (a) (1) and (3) of the Act.Also, as hereinafter found the Respondents have unlawfullyrefused to bargain in good faith with the Union since July 28,1951,the date of the receipt of the Union's request to bargain.As the layoff ofJuly 31and the Respondents'failure to bargainwith the Union prior to the strike were among the reasons thatmotivated the membership of the Union to vote for a strike, wefind that the August 13 strike was an unfair labor practice strikein its inception.3.We agree with the Trial Examiner that the closing of theNorth Dighton(Massachusetts)plant pursuant to the September19 decision of Mount Hope(Massachusetts), the attendant dis-charge and lockout of the employees of that plant,the formationofMount Hope(North Carolina)and the partial removal of theoperations to a new plant at Butner(North Carolina), wereactions taken by these Respondents to evade their responsibilityunder the Act to bargain with the Union.The strike began on August 13, 1951.Picket lines were set uparound the plant.By the end of the first week of the strike about126 of the 407 employees on the Company's payroll for the pre-ceding week responded to the strike call. Alleging violence onthe picket lines, the Company obtained a restraining orderagainst the Union from the State court.In the meantime, andbeginning on August 16, a number of conferences were con-ducted under the auspices of the State Board of Conciliationand Arbitration,in an effort to settle the strike. On September17 a Board-ordered election was held which the Union won. Thenext day the negotiations for the settlement of the strike wereresumed but the parties were unable to reach agreement.Closing,of the North Dighton plant:Itwas at this juncturethat Mount Hope(Massachusetts)called a special meeting of itsboard of directors which was held on September 19, 1951. Atthismeeting after a"general discussion of business condi-tions," the board of directors resolved as follows: (1) "effec-tive immediately... [to] cease operations at Dighton, Massa-chusetts"; (2) "That Frank L. Daylor,consultant,be authorizedand directed to negotiate and secure offers for the possible saleof the tangible'assets of the Company";and (3) "That RobertMilliken,Assistant Treasurer,be directed and empowered toA William A. Mosow Beer Distributors,92 NLRB 1727; Pillsbury Mills, Inc , 74 NLRB 1113. MOUNT HOPE FINISHING COMPANY487run out the goods now in process in the plant and to so notifycustomers." The North Dighton plant was shut down on October20, 1951, after it finished processing the greige goods inproduction.The plant never, so far as the record shows,resumed operations.The Respondents contend that Mount Hope (Massachusetts)had no intention on September 19 or thereafter to abandonoperations at the North Dighton plant, and that they intendedand presently intend to reopen the plant if, as, and when it canbe operated profitably. In support of this contention the Re-spondents rely upon the testimony of Respondent Frank Daylorto the effect that in carrying out the September 19 directive ofthe board of directors he made diligent efforts tolease or sellthe North Dighton plant to other companies engaged in finishingoperations, or to reestablish finishing business at the plant on acooperative basis, and that he is continuing discussions withinterested parties in an attempt to work outsome arrangementfor the resumption of operations on a profitable basis. We seeno merit in the Respondents' contention, as Daylor's testimonyis refuted by the Respondents' conduct. The broad and unquali-fied directive issued by the management in the September 19resolution indicates that a permanent, rather than a temporary,cessation of operations at the North Dighton plant was contem-plated. That abandonment, rather than a temporary shutdownof the North Dighton plant, was intended appears also fromRobert Milliken's announcement to the press made immediatelyafter the adjournment of the board of directors'meeting.Milli-ken's announcement appeared in The Fall River Herald Newsfor September 19. Called as a witness for the General Counsel,News Reporter Herman Mello testified that he wrote the article,and that thestatementstherein are a fair and accurate repre-sentation of what Robert Milliken told him on that occasion; thathe took notes of the interview and that thestatementsin quota-tionmarks are "the exact words that Milliken used." Thearticle attributes the followingstatementsto Robert Milliken:(1) that the North Dighton plant "will close permanently within30 days"; (2) that the management was "fed up with unabatedthreats and economic and financialpressureexerted by theUnion" and "just can't take it any longer"; (3) that "the dooris closed now and forever between the Union and the company";(4) that the study of a southernsite was anactuality; and (5) thatthe "company is still looking toward the south as a possibility."Another account of the interview with Robert Milliken sub-stantiallyin agreementwith the article written by Mello ap-peared in the Taunton Daily Gazette of September 19. RobertMilliken denied some of the statements attributed to him in thenewspaperaccounts. He, however, admitted that he stated to thereporters that the plant would close downas soon asthe goodswere run off, and also that he might have said that it would takeabout a month to run off the goods; that he was "looking to theSouth," that in connection with somethingelsehe might havestated that the management was fed up with unabated threats 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDand economic and financial pressure exerted by the Union andjust cannot take it any longer. In view of the fact that RobertMilliken admitted makingsome of the statementsattributed tohim, the fact that the newspaper accounts reflected substan-tially the policy decision made by the board of directors earlierin the day, the fact that the accounts in bothpapers were insubstantial agreement, and that the account in the Fall RiverHerald News was substantiated by the testimony of NewsReporter Mello who wrote the account, it may be reasonablyinferred and we find that the news article in that paper containsa fair and accurate record of the statements made by RobertMilliken on that occasion.Also, immediately following the September 19 resolution ofthe board of directors, the management took steps to implementthat resolution in a manner indicating that a permanent cessa-tion of the operations was intended.Thus, pursuant to the resolution, after September 20 or 21only the greige goods that were in production before September19, were processed to completion. The unfinished greige goodsstored in the Company's warehouses were either returned to thecustomers or sent to other finishing plants at the customers'instructions. At the time the Company had an amount of greigegoods in storage sufficient to keep the plant busy for a sub-stantial period of time. On September 21 or 22, at RobertMilliken's direction, a number of unfilled orders for supplies,including orders for plumbing supplies, stainless steel tubing,hardware, thread, twine, shrinking blankets, and other "normaloperating production" supplies were canceled. Also, simul-taneously with the curtailment of operations at North Dighton,Robert Milliken took steps to open anew plant at Butner, NorthCarolina. Thus, on September 22 or 23 he informed Daylor ofhis intention to obtaina lease ona plant site at Butner, NorthCarolina. On September 28 he obtained an option for the lease ofthe Butner site to himself or his nominee. On October 16, at hisinstructions a firm of North Carolina attorneys incorporated inthe State of North Carolina a corporation, under the name of theCreedmoor Company, Inc. The name of this corporation waschanged to Mount Hope Finishing Company, Inc., in December1951. Before Creedmoor Co., Inc., was organizedandthe leasesigned,Mount Hope (Massachusetts) began to ship to NorthCarolinamachinery and equipment for installation at theButner site. After the North Dighton plant was closed onOctober 20, some of the office supplies on hand were sold backto the original suppliers at a loss andthe remainder were sentto the Creedmoor Company at Robert Milliken's instructions.On or about November 12, Mount Hope (Massachusetts) enteredinto an agency agreement with the Crescent Corporation makingit the Company's exclusive agent for the sale of all machinery,equipment and inventory located at the North Dighton plant withthe exception of the machinery, equipment, and supplies re-moved, or intended for removal, for use by Creedmoor. Pur-suant to this agreement the Crescent Corporation advertised MOUNT HOPE FINISHING COMPANY489for salethe machinery, equipment, and inventory of the NorthDighton, plant. Also, on November 29 it advertised for sale theNorth Dighton plant's real estate describing it as the "largestmost modern finishing plant under one roof," with its ownpowerhouse, "tremendous" warehouses, unlimited water sup-plies, and extensive land acreage. At the time of the hearing,June 18, 1952, the Crescent Corporation had sold about 40percent of all the machinery and equipment of the North Dightonplant. In addition, 20 percent of the machinery and equipmenthad been shipped by Mount Hope (Massachusetts) to the Butner(North Carolina) site. There still remained undisposed of about40 percent of the machinery and the realestate. The real estate,however, had been leased to another company, Dighton Indus-tries. Under the terms of this lease Mount Hope (Massachu-setts) retained control over some parts of the plant untilSeptember 18, 1952, for the purpose of storing the remaining40 percent of the mill machinery and equipment. Under an oralunderstanding with Dighton Industries, Mount Hope (Massa-chusetts) also reserved the right, if exercised before September18, 1952, to cancel theleasewith respect to that part of theplant in which the undisposed of machinery was stored. As ofthe time of the hearing in June 1952 no such cancellation hadbeen made.Under the foregoing circumstances we conclude that the NorthDighton plant was closed permanently rather than temporarilyas contended by the Respondents.The reason for the shutdown of the North Dighton plant aswell as the intended duration of the shutdown is in issue. TheRespondents deny that they discontinued operations at NorthDighton to avoid collective bargaining with the Union and at-tribute the closing of the plant to the alleged further deteriora-tion of the Company's business after the July 31 layoff and thestrike.Describing the situation which allegedly led to theSeptember 19 decision to cease local operations in NorthDighton the Respondents' brief says: " . . . On September19 . . . [Mount Hope (Massachusetts)] was faced with the verypractical problem of extremely unfavorable business conditionswhich showed no prospect of improvement; of servicing anindustry which was continuing its migration southward; of aunion which was continuing its strike and whose actions ofviolence prevented it from delivering to its customers theirgoods,and from receiving new orders from prospectivecustomers." The Respondents failed to adduce any evidencewith respect to business conditions after July 31, 1951, exceptthe testimony of Daylor that the business of the Companyshowed no improvement after July 31. The Respondents alsooffered in evidence a bulletin entitled "Massachusetts Em-ployment Trends" issued by the Massachusetts Division ofEmployment Security, to show the unfavorable employmenttrends in the textile industry for the month of August 1951.On the objection of the General Counsel, the bulletin was notadmitted in evidence and was placed in the rejected exhibits 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDfile.As we believe the evidence is of some relevance to theissues before us, the Trial Examiner's ruling is herebyreversed and the bulletin is admitted in evidence. However,neither Daylor's testimony that Mount Hope (Massachusetts)business showed no improvement nor the bulletin establishthatMount Hope (Massachusetts) business had deterioratedafter July 31 to such an extent that the 30-percent reduction inthe payroll effected on July 31 was no longer adequate to meetthe situation and required that the plant in North Dighton beclosed. Likewise without support in the record is the Respond-ents' contention that the strike and alleged acts of violence onthe part of the strikers had so interfered with the Company'soperations as to cause the shutdown. Moreover, the abandonmentof the operations at North Dighton, Massachusetts, and conse-quent lockout of the employees merely because the strike mighthave aggravated the Respondents' business difficulties wouldnot be a defense (particularly in a situation where the strikeitself was caused by unfair labor practices of the employer).5Not only did the Respondents fail to offer a satisfactoryexplanation supported by evidence for the shutdown of the plantat Dighton, a matter peculiarly within their knowledge, but alsotheir other conduct and the sequence of events plainly indicatethat the shutdown was motivated by their desire to avoid dealingwith the Union. The September 19 decision to shut down theplant was made 2 days after the Union's victory at the polls anda day after the unsuccessful attempt to settle the strike. Anylingering hope that the employees might repudiate the Union astheir collective-bargaining representative or that the Unionmight agree to a settlement of the strike without insisting uponan immediate reinstatement of all laid-off employees and thestrikers, had disappeared. If any doubts with respect to theCompany's motivation existed, they were dispelled by RobertMilliken himself. In his announcement to the press after theadjournment of the meeting of the board of directors, Millikenstated that the Dighton plant "will close permanently within 30days"; that the management was "fed up with unabated threatsand economic and financial pressure exerted by the Union" andjust "can't take it any longer"; that "the door is closed nowand forever between the Union and the company." On a stillearlieroccasion the Respondents demonstrated the samedetermination not to deal with the Union when on July 31 theyaccelerated the layoff of some 65 employees to avoid bargainingwith the Union as to them. Again, on September 18, the dayafter the election, Robert Milliken stated to Foreman Sullivan5M. M. Joffee Company, 74NLRB 1568 where the Employer attempted to justify the shutdownof the plant on the ground that the strike called by the Union was to force recognition and rein-statement of employees discharged for cause, and therefore was a strike for an unlawfulobjective.The Board rejected this contention stating that these activities were activitiesprotected by the Act and did not, therefore, afford a legitimate basis for the employer'sretaliation. See also Rome Products Company, 77 NLRB 1217. MOUNT HOPE FINISHING COMPANY491that "as far as he was concerned [the Union's victory at thepolls] was the end of the operations of Mount Hope FinishingCompany in Dighton."On the basis of the foregoing and the entire record we findthat the motivating factor behind the Respondent's decision ofSeptember 19 to shut down the plant at North Dighton was noteconomic, as the Respondents claim, but instead was the desireof the Respondents to rid themselves of the Union and therebyavoid their obligation under the Act to bargain collectively withthe Union as the representative of their employees.'Formation of Mount Hope (North Carolina): The Respondentscontend that: (a) Mount Hope (North Carolina) is not the alterego-of Mount Hope (Massachusetts); it is a distinct corporateet ty owned by Robert Milliken and that it is enMaged infinishing synthetic fibres only,whereasMountHopeassa-chusetts) engaged primarily in finishing cotton fibres and onlyincidentally in finishing synthetic fibres; and (b) in any event,there is no showing that Mount Hope (North Carolina) wasformed and the Butner plant established for the purpose ofevading the Respondent's obligation to bargain with the Union.With respect to the interrelationship between the 2 companiesthe record shows the following: Robert Milliken owns about60 percent of the entire capital stock of Mount Hope (Massa-chusetts).According to his own testimony he also is the solebeneficial owner of Mount Hope (North Carolina), whose entirecapitalization consists of 5 shares of stock, the par value ofwhich is $10 per share. Robert Milliken is also assistanttreasurer of Mount Hope (Massachusetts) and treasurer ofMountHope (North Carolina). Frank L. Daylor is v i c epresident of both companies. He also owns about 37 percent oftheMount Hope (Massachusetts) stock. Two of the five sharesof the Mount Hope (North Carolina) stock were issued toDaylor, but were endorsed by him in blank and turned over totheCompany's attorneys. Daylor disclaimed any interest inthese shares. J. K. Milliken is president of both corporations.Prior to October 26, 1951, he was also a principal stockholderinMount Hope (Massachusetts). The control over all majorpolicies and labor relations of both Companies is exercised bythese 3 individuals.Mount Hope (North Carolina) has been operating its Butnerplant with equipment, supplies and machinery of Mount Hope(Massachusetts) and "for the most part" on Mount Hope(Massachusetts)money. The value of the machinery, equip-ment, and supplies sent to Mount Hope (North Carolina) is inexcess of $750,000. These items are carried on an "open ac-count."They have not as yet actually been billed to MountHope (North Carolina). Nothing has been paid to Mount Hope(Massachusetts) by Mount Hope (North Carolina). No securityhas been put up by Mount Hope (North Carolina) for this in-6Cf. Rome Products Company,supra;SommersetClassics, Inc., 90 NLRB 1676, enfd. 193F. 2d 613 (C. A. 2). 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDdebtedness. Mount Hope (North Carolina) is also using valuabletrade-marks and good will of Mount Hope (Massachusetts), forwhich it agreed to pay Mount Hope (Massachusetts) a substan-tial sum of money estimated in six figures. The value of thisgood will and trade-marks is also being carried on an "openaccount."Mount Hope (North Carolina) does finishing forformer customers of Mount Hope (Massachusetts). Mount Hope(North Carolina) has an agreement with Mount Hope of NewYork, a subsidiary wholly owned by Mount Hope (Massa-chusetts), pursuant to which the latter actsas a salesorgani-zationfor MountHope(North Carolina).Upon the entire record we find, as did the Trial Examiner,thatMount Hope (North Carolina), the new company is but thealterego of Mount Hope, (Massachusetts), identical andinseparable from the old company for the purposes of this Actin safeguarding the statutory rights of the employees; and thatboth the old and the new companies are jointly responsible forthe violations of the Act committed by either.'Removal of operations: The Respondents' contention that theremoval of the operations from Massachusetts to North Caro-lina was motivated by economic reasons alone and not to avoidbargaining with the Union is without merit. The record is clearthat although the advisability and possibilityof opening anadditional plant somewhere in the south was considered byMount Hope (Massachusetts) before the advent of the Union,however, at no time prior thereto hadthemanagementcontem-plated closing the plant in North Dighton. We are persuadedthat the decision to abandon operations in North Dighton,Massachusetts, was reached after the Union won the September17 election. J. K. Milliken, Jr., and Carr testified that themanagement thought of opening a plant in the south for thepurposes of finishing synthetic fibres, which could be donecheaper there than in North Dighton; that the Company believed7Rome Products Company, 77 NLRB 1217, where the evidence disclosed common stockownership; common control of the policies and production; the old company had sold to the newcompany its machinery, good will, and other assets under an oral arrangement, and beforethe new corporation was formed, and the new company had assumed the liabilities of the for-mer; N L. R B. v. E. C. Brown Co., 184 F. 2d 829 (C.A. 2), enfg. 81 NLRB 140, where thenew company was formed shortly after the shutdown of the old plant, the new company wascarrying on the same business with the same supervisors, the old company assured to itselfthe profits of the new, the old company stood behind the credit of the new corporation, soldgoods under the same name and bought the whole output of the new company; National Gar-ment Company, 69 NLRB 1208, enfd. 166 F 2d 233 (C. A. 8), cert. den 334 U. S. 845, wherethe record disclosed that the president and a majority stockholder of one company controlledthe production and labor policies of both companies and where the production of both companieswas integrated. N. L. R B. v. Hopwood Retinning Co., 98 F. 2d 97 (C. A. 2) where the newcompany was organized by the person in control of the old, machinery was sold to the newcompany on an open account, all capital stock of the new company was held for the old com-pany, the officers of the old company supervised the installation of the new plant, the mate-rials used in the construction of the new plant were paid for by the old company althoughdebited to the new, and the old company functioned as the exclusive sales agent for the new;Liebman Breweries, Inc , 101 NLRB 117, where one company owned a substantial portion ofthe capital stock of the other, both companies had interlocking directors, one company boughtmaterials for both, and controlled production of the second. MOUNT HOPE FINISHING COMPANY493that it"should start in a small way and determine for [ it-self]over the long future whether additional work would bedone or whether it should be left in [Dighton] ."In these dis-cussions,the term"pilot plant" was used in connection witha southern plant.According to witness Carr,thismeant "anoperation that started off in an experimental stage to developinto something,and it might grow and it might not." BothMilliken and Carr testified that as of July 28, 1951,the dateof the Union's request for recognition and bargaining,the Com-pany had made no decision either with respect to choosing asite in the South,or, indeed,with respect to the basic questionofopening a plant in the south.Daylor also testified thatRobert Milliken,who had considered the possibility of movingto the South on his own, likewise had made no final decision onthismatter,as of August 13, the date of the strike.However, inthe light of the events occurring thereafter it is a reasonableinference and we find that sometime between August 13, thedate of the strike and September 28, when Robert Millikenobtained an option to lease the Butner,North Carolina,site, theRespondents decided to remove their operations from Massa-chusetts to North Carolina.The first intimation of this deci-sion appears in Robert Milliken'sannouncement to the presson September 19. After stating that the management was "fedup" with the Union's threats and economic pressure and that"the door is closed"to bargaining,Milliken revealed that astudy of a southern site was an "actuality,"that"the companyis still looking toward the south as apossibility."Immediatelythereafter,on September 21 or 22, Robert Milliken informedDaylor of his intention to locate in the South. On September28,Milliken obtained an option for the lease of a plant site atButner,North Carolina,to himself or his nominee. On Septem-ber 29, Robert Milliken and Daylor secured an option from theJ.K.MillikenFoundation and on October4, from J. K.Milliken,Jr., for the purchase of their stock in Mount Hope(Massachusetts).On October 16, Robert Milliken's attorneysinNorth Carolina formed a corporation under the name ofCreedmoreCompany, Inc., which shortly thereafter, asMilliken'snominee,signed a lease for the Butner site. EarlyinOctober and before the Creedmore Company was formedand before the North Dighton plant was shut down the Respond-ents began to move machinery and equipment from the NorthDighton plant to Butner,North Carolina.Thus, the recordclearly indicates that the closing of the North Dighton plant andthe opening of a plant in North Carolina were conceived andexecuted as a part of the same plan.In light of the circum-stances surrounding the move to Butner,we are convincedand find that the motivating factor behind the move was theRespondents'desire to evade their obligation to bargain withthe Union as the bargaining representative of their employees.Upon the entire record we find that the Respondents byceasing their operations at the plant in North Dighton,Massa-chusetts,organizing Mount Hope(North Carolina)and removing 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir operations to the Butner, North Carolina, plant, for thepurpose of avoiding their obligations under the Act, interferedwith, restrained,and coerced their employees in the exerciseof the rightsguaranteedin Section 7 of the Act, in violation ofSection 8(a) (1) ofthe Act.84.We agreewith the Trial Examiner that the shutdown ofthe plant in North Dighton, Massachusetts, pursuant to theSeptember 19 decision to cease operations and the subsequentpartial removal of operations to Butner, North Carolina, con-stituted a discharge and lockout of all of the employees atthat plant, including those who joined the strike of August 13,1951, in violation of Section 8 (a) (3) and (1) of the Act.' TheRespondents contend that:(a) Theyhad no intention on Septem-ber 19 or thereafter to abandon operations in North Dighton,Massachusetts;and (b)no employees were discharged,andthisis evidenced by the fact that the October 5 strike-settlementagreementwith the Union provided for the recall rather thanthe rehire of the employees.We have, heretofore,found con-tention (a) to be without merit. As to contention (b), the factthat the Company did not issue notices of dismissal to its em-ployees or tell them at the time of their separation that theywere being discharged,is not conclusive as to the nature of theseparation and does not preclude the Board from ascertainingthe true cause and the nature of the separation.Since we havefound that the Company abandoned its local operations inDighton,Massachusetts,to avoid bargaining with the Union,the fact that the management did not tell the employees thatthey were being permanently severed does not change thesituation or cure the unlawful nature of the separation. More-over,as found below, the Company's representatives failed todisclose to the Union during the strike-settlement negotiationstheCompany'sintention to abandon its local operations inNorth Dighton. The fact that the Union may have believed whenitentered into the strike-settlement agreement that the em-ployeeswereto be laid off rather than discharged or lockedout has no material bearing on this issue.5.We find, as did the Trial Examiner, that all productionand maintenance employees at the North Dighton, Massachu-setts,plant, including powerhouse employees and workingforemen,but excluding office and clerical employees,guards,and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining. We also find8Gerity Whitaker Company, et al., 33 NLRB 393, enfd. per curiam, 137 F. 2d 198 (C. A. 6),cert. den. 318 U. S. 801; May Department Stores Company v. N. L. R. B., 326 U. S. 376.9Rome Products Co., supra,where the Board found that the removal of the plant to a newlocation"was in effect an ial lockout of the employees,"and a discharge in violation ofSection 8 (a) (3) of theAct; E.C. Brown Co.,supra,where the employer announced that theplantwould suspend operations for an indefinite period and the same afternoon laid off allproduction and maintenance employees,and where the Board adopted the Trial Examiner'sfinding,that the company on that day locked out its employees to evade its legal obligations;SchieberMillinery Co., 26 NLRB 937,960, 965;Sommerset Classics,Inc., 90 NLRB 1676,enfd. 187 F. 2d 613 (C. A. 2). MOUNTHOPE FINISHINGCOMPANY495thatall production and maintenance employees at the Butner,North Carolina,plant,with the aforesaid inclusions and exclu-sions constitute an appropriate bargainingunit.We further findthat onJuly 28, 1951,the date of the receiptof theUnion'srequest for recognition and bargaining,and at all times there-after the Union representeda majority of theemployees in theaforesaid unitat the NorthDighton plant;and that since July28, 1951,the Respondentshavefailed and refused to bargainwith the Unionin violation of Section 8 (a) (5) ofthe Act. Webase our finding of refusal to bargain upon the following con-duct of theRespondents:(a) As foundabove,on July 31Mount Hope(Massachusetts)acceleratedthe layoffof some65 of itsemployees in order toavoid bargainingwith the Unionwith respectto their layoff.The accelerationof the layoffof these employees for that rea-son was notonly an actof discrimination against them becauseof their union and concerted activitiesin violationof Section 8(a) (3) and(1) of the Act,but also constituted a violation ofSection 8(a) (5) ofthe Actas a rejectionof thecollective-bargaining principleand conductin derogation of the Union'sstatusas the majorityrepresentative of its employees. As aresult of the Respondents'actionin thisregard,the Union wasconfronted with a fait accompli with respect to a matter aboutwhichthe Respondents werelegally obligated to bargain withthe Union before takingaction." It is settled law that an em-ployer isobligatedto notify the collective -bargaining repre sen-tative of any contemplated changes in the wages or the termsor conditionsof employment of hisemployees before puttingthe changes into effect,in orderto affordthe bargaining rep-resentativean opportunityto discusswith the employer suchquestions, e.g., whether or not the changes can be avoided, themanner inwhich thechanges should be effected and the prin-ciples to govern a return,if any, to the formerconditions ofemployment. It follows that when a dulydesignated represen-tativeexists, unilateralaction by the employerin regard tosuchchanges is in derogationof thebargaining agent's statusas such,and violates an "essential principleof collectivebargaining." 11(b) On August 3, 1951, MountHope(Massachusetts),answer-ing the Union'sletter of July 27,refusedto recognizethe Unionas thecollective-bargaining representative of its employeesuntil the Unionwas certifiedby theBoard.No reasons wereadvanced by the Companyfor this refusal and indeed the recordreveals no basis therefor consistentwith good faith on theRespondents'part.No claim of good-faith doubt of the Union'smajority couldbe here assertedin view of the fact that Re-spondentsimmediately embarkedon a course of unfair laborpracticesto avoid the Union. At no time didthe Respondents10 The Stilley Plywood Company,Inc., 94 NLRB 932, 969,enfd. October 1952,199 F. 2d 319(C. A. 4), and cases there cited; United States Gypsum Company,94 NLRB 112.U The Stilley Plywood Company,Inc., supra. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest or suggest that the Union establish its majority statusby production of authorization cards or other informal means.While the Respondents agreed and did participate in the strike-settlement negotiations arranged by the State Department ofArbitration and Conciliation, the Respondents refused to rec-ognize the Union as such representative until after the electionheld on September 17, which the Union won.(c)While Mount Hope (Massachusetts) representatives Daylorand Blake did refuse during the strike -settlement negotiationstogive the Union any assurance that the company would notcease operations in North Dighton, they not only failed to dis-close to the union officials that it was then the intention ofMount Hope (Massachusetts) to abandon its local operations inNorth Dighton but affirmatively denied that such was the case.Thus, Blake testified that at the September 20 conferenceUnion Representative Bishop, referring to the newspaper ac-count that "the company was going to close permanently ... ,asked [him] if that was so, and [that he] told [Bishop] that thatwas not so and that the newspaper account was not correct. . ."State Conciliator Grodsky testified that at the same meetingBlake announced "that the company had met and voted tosuspend all operations in Dighton," but that he, Blake, wantedto correct the "newspaper statement. . . that the companywould not negotiate by saying that the company stands ready tonegotiate with the Union. . ."; that also at the same meeting,Bishop posed to Daylor the question of whether there would be"any sense in continuing discussions any further if the plant wasgoing to close," and whether "if the parties could reach anagreement on a plan would the company continue operations";and that Daylor replied "that if a plan can-be worked out, theplant will operate in the future." Implicit also in the strike-settlement negotiations was the representation that the plant inNorth Dighton would eventually resume operations and that thestrikers and laid-off employees would be recalled. Thus, itis clear that full disclosure of all material facts in connectionwith the September 19 decision of the Company's board ofdirectors had not been made to the Union, and that the infor-mation disclosed was at best only a half truth. We find, as didthe Trial Examiner, that by concealing their true intentions withrespect to the closing of the North Dighton plant, the Respond-ents did not bargain with the Union in good faith.'?(d) Although the Union had made known to the Respondentsduring the strike settlement negotiations its concern about theclosing of the North Dighton plant and the possibility of movingitsouth, no adequate notice was given to the Union before the12Schieber Millinery Co., supra where the Board said that by such conduct the employersought to"lull the union into a false sense of security by bargaining until his plans to movethe plant was perfected";M. M. Joffee Company,supra,where concealment of the identity ofthe person to whom the business had been sold was found to be"significant"in ascertainingthe motivation for the move.Rome Products Co., supra,where the employer's refusal to givethe name of the new company or the place of a new operation was found to be concealment. MOUNT HOPE FINISHINGCOMPANY497shutdown of the plant on October 20, 1951, that a permanentrather than a temporary shutdown was intended or that re-moval of operations to Butner, North Carolina, had alreadybegun. As the Union had a right to be notified of any change inthe terms and conditions of employment of the employees itrepresented(even if the closing of the plant and the removalof the operations to Butner, North Carolina, had not been apart of the unlawful scheme to defeat the right of the NorthDighton employees to bargain collectively) the Respondents'failure to give such notice and their unilateral change in thetenure of employment of their employees for the above-statedreasonswas not only a rejection of the very principle of col-lective bargaining in violation of Section 8 (a) (1) of the Act,but also a refusal and failure to bargain with the Union withrespect to such matters as the separation of employees,transferof the North Dighton employees to the Butner plant,etc., in violation of Section 8 (a) (5) of the Act."Upon the entire record we find, as did the Trial Examiner,that by engaging in the foregoing conduct culminating in thelockout and the removal of operations to Butner, North Caro-lina after the Union's request for recognition and bargaining,the Respondents on July 28, and at all times since, have re-fused and failed to bargain with the Union as the bargainingrepresentative of the North Dighton employees in violation ofSection 8 (a) (5) of the Act.6.TheRespondents contend that the complaintagainstMount Hope (North Carolina) and the individuals named asrespondents in the complaint should be dismissed as none ofthem may be made to account for the unfair labor practices,if any, engaged in by Mount Hope (Massachusetts).The Respondents contend that Mount Hope (North Carolina)is a separateand distinct corporate entity, which did not comeinto existence until October 16, 1951, by which time RespondentMount Hope (Massachusetts) had already engaged in thealleged unfair labor practices. However, it has been foundthatMount Hope (North Carolina) is but an alter e o or in-strumentality of Mount Hope (Massachusetts) created for thepurpose of evading its obligation to bargain collectively withthe Union. The two corporations, therefore, are for the reme-dialpurposes of the Act a single "employer" within themeaningof Section 2 (2) of the Act, as amended.`The Respondents also contend that the complaint should bedismissed with respect to J. K. Milliken, FrankL. Daylor, andRobert D. Milliken as there is no evidence which relates themto the unfair labor practices found above or that their conduct"Rome Products Company, suprM. M. Joffee Company, 74 NLRB 1568; Gerity WhitakerCompany, 33 NLRB 393 enfd. per curiam 137 F. 2d 198 (C. A. 6), cert. den. 318 U. S. 801;Schieber Millinery Company, 26 NLRB 937; Sommerset Classics, Inc., 90 NLRB 1676, enfd.187 F. 2d 613 (C. A. 2);`Rome Products Company, supra. National Garment Company, 69 NLRB 1208. 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDaffords any basis for the imposition of liability recommended bythe Trial Examiner. We find no merit in this contention.J.K.Milliken and Robert D. Milliken: Section 2 (2) of theAct provides that any person acting as "an agent of the em-ployer, directly or indirectly" is an "employer" within themeaning of the Act. In the instant case both Millikens wereofficers of Mount Hope (Massachusetts) and Mount Hope (NorthCarolina) at all times. Both of these individuals were respon-sible for the major policies and labor relations of the twocompanies. J. K. Milliken was president and stockholder ofMount Hope (Massachusetts) and, when Mount Hope (NorthCarolina) was formed, became president of that company.Robert D. Milliken was assistant treasurer and stockholder ofMount Hope (Massachusetts) and became treasurer and thesole owner of the new company when it was formed. As officers,and directors of these two 'companies, the two Millikens wereacting as their agents at the time of the unfair labor practicesset forth above. They were therefore "employers" for theremedial purposes of the Act."Frank Daylor did not become a stockholder and officer ofMount Hope (Massachusetts) until October 26, 1951, at whichtime he became its vice president. Daylor, however, took anactive part in the affairs of the Company long before that time.Daylor was consulted about the reduction of the working forcebefore the July 31 layoff and had approved the same. He parti-cipated in the strike-settlement negotiations as one of the tworepresentatives of the Respondent Company and failed to informthe Union of the Company's intention to abandon operations atthe Dighton plant. Daylor was present at the board of directors'specialmeeting on September 19, 1951, at which he was "au-thorized and directed. . . . to negotiate and secure offers forthe possible sale of the tangible assets of the company."Thereafter, in carrying out this directive, Daylor took stepswhich resulted in the sale to outsiders of 40 percent of MountHope (Massachusetts')machinery, equipment, and inventoryand the transfer of an additional 20 percent thereof to MountHope (North Carolina). Finally, when Mount Hope (NorthCarolina) was organized, Daylor became its first vice president.In engaging in the foregoing activities in behalf of Mount Hope(Massachusetts) at its specific request and authorization, andlater in acting as an officer of both companies, Daylor wasacting as their agent and therefore was an "employer" withinthe meaning of the Act.is Cookeville Shirt Co., 79 NLRB 667,where the Board found that the vice president of thecompany, who played prominent part in unfair labor practices,was "acting in the interest andas an agent"of the company; in that case the Board directed a cease and desist order againstboth the company and its vice president.Edward Taubman,et al.,77 NLRB846, where a personserving as president and general manager of the corporation was held an "employer" withinthe meaning of Section 2 (2) of the Act; Southland Manufacturing Company,94 NLRB 813, 829;Republican PublishingCo., 73NLRB 1085,enfd.174 F.2d 474(C. A. 1); Schieber MillineryCo., 26 NLRB 937, 963. MOUNT HOPEFINISHINGCOMPANY499It is also clear from the above that the individual Respondentshave dominated both corporations and have been responsible fortheir labor relations. They are thus the real parties in interestwhomust be held responsible under any appropriate orderwhich the Board might enter. It would defeat the purposes ofthe Act to permit these individuals to take refuge behind thecorporate entities of the two corporations. Under all the cir-cumstances here presented, and in order to effectuate thepolicies of the Act, we find that all the Respondents, includingMount Hope (North Carolina) and the individual Respondents,are so interrelated and involved in the conduct engaged in asto be jointly and severally liable for the unfair labor practicesfound.The RemedyHaving found that the Respondents have engaged in certainunfair labor practices, we shall order that they cease anddesist therefrom and take certain affirmative action which theBoard finds necessary to effectuate the policies of the Act andrestore insofar as possible the status quo existing prior to thecommission of the unfair labor practices.We shall order the Respondents to offer the employees atthe North Dighton, Massachusetts, plant who were dischargedor locked out as a result of the September 19, 1951, resolutionof the board of d3+ectors of Mount Hope (Massachusetts), in-cluding those employees who joined the strike of August 13,1951, reinstatement to their former or substantially equivalentpositions,'atthe North Dighton plant, if the Respondents re-open it, or at the Butner, North Carolina, plant, without preju-dice totheir seniority and other rights and privileges dismissing,if necessary to provide employment for those offered and ac-cepting employment, all employees at the Butner plant. If thereisnot sufficient employment then immediately available forthese persons, all available positions shall be distributedamong the employees entitled to reinstatement in accordancewith the Respondents' usual method of operation under cur-tailed production, without discrimination against any employeebecause of union affiliation or activities, following the systemof seniority, if any, customarily applied to the conduct of theRespondents' business. Any employees remaining after suchdistribution for whom no work is immediately available, shallbe placed upon a preferential list prepared in accordance withthe above principles, and shall thereafter, in accordance withsuch list, be offered employment in their former or in hub-stantially equivalent positions as such employment becomesavailable and before other persons are hired for such work.1716 See Chase National Bankof the City of New York, San Juan,Puerto Rico, Branch, 65NLRB 827.17New Madrid ManufacturingCompany, a Corporation,and Harold Jones,an Individual,d/b/a JonesManufacturingCompany, 104 NLRB 117.322615 0 - 54 - 33 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe shall also order,in accordancewiththe TrialExaminer'srecommendation,the Respondentsto payemployees the ex-penses entailed in moving their families and household effects,in the event the Respondents do not reopenthe North Dightonplant.We shall further order the Respondents to make whole theemployees referred to abovefor anyloss of paythey may havesuffered by reason of the Respondents'discrimination in thefollowing manner:Pay to saidemployees a sum of money equalto the amount each would normallyhaveearned as wages fromOctober 20, 1951,on which datethe NorthDighton plant wasshut downand the employeeslockedout pursuant to the Boardof Director's resolution of September19, 1951,to the date ofan offer of reinstatement less his or her net earnings duringsuch a period.' In the case of those employeesfor whomthere is insufficientworkavailable,the terminal date of theback-pay periodis to be the dateof the employees'placementon a preferential list as hereinabove set forth.The employeeswho went on strikeon August 13, 1951,shall not be entitled toany back payfor the periodfrom August 13, thebeginning ofthe strike,to the shutdownof the planton October20, duringwhich period theyeithervoluntarilyremained on strike or wereout of workpursuantto the October 5, 1951,strike-settlementagreement.We haveadopted the Trial Examiner'sfindingsthat theRespondentsviolatedSection 8(a) (5), 8 (a)(3), and 8(a) (1) ofthe Act by layingoff certain employeesat the NorthDightonplanton July 31, 1951.However,as indicatedabove,we havefoundthat the Respondentsunlawfullydiscriminated againstthese employeesonlyinsofar astheyaccelerated the date oflayoff of 65 ofthe 185 employeeslaid off. Accordingly, we donot adopt the TrialExaminer's recommendation with respectto thereinstatementof theseemployees.As to the back pay forthe 65employeesfound tohave been discriminated against, weshall order the Respondents to make whole these employeesfor any loss of pay they may havesufferedby reason of theRespondent's discrimination againstthem by payment to each ofthem of a sum of moneyequal to the amount that he or shewould normallyhave earned as wages during the period fromthe date of the layoff to the date when he or she normally wouldhavebeen discharged or laid off absent the discrimination,lesshis or her netearnings during such period.'It has beenfound that the Respondents haverefused to bargainwith the Unionas the exclusive bargaining representative oftheiremployees at theirNorth Dighton,Massachusetts, plantin violationof section 8 (a) (5) ofthe Act. Weshall thereforeorder theRespondents,in the event thattheyresume operationsat theplant, to bargainwith the Unionas the bargaining repre-1s F.W. Woolworth Company,90 NLRB 289;Crossett LumberCompany,8 NLRB 440.19 WilliamA. Mosow BeerDistributors,92 NLRB 1727. MOUNT HOPE FINISHING COMPANY501sentative of the employees at that plant with respect to wages,hours, and other conditions of employment.Ithas been found that the Respondents closed their plant atNorth Dighton,Massachusetts, discharged or locked out theemployees at that plant, and removed their operations to theirplant at Butner, North Carolina, for the purpose of evadingtheir statutory obligation to bargain with the Union as the ex-clusive representative of their employees. Normally, in asituation of this kind, we would order the employers to bargainwith the union as the bargaining representative of their em-ployees at the new plant in the unit found appropriate, withoutproof of the union's representativestatus at the new plant.Y° Inthe instantcase,however, because of the great distanceseparating the two plants, the unlikelihood that any considerablenumber of the North Dighton employees will accept employ-ment at the Butner plant if and when the Respondents complywith our order of reinstatement, and the fact that a differentlabor organization now claims majority representation at thatplant, 21we shall, in order to accommodate the remedy to therealitiesof the situation, condition our bargaining order uponproof that, upon compliance by the Respondents with our orderof reinstatement, the total number of the North Dighton em-ployees who have accepted employment at the Butner plant andthe employees at the Butner plant who in the meantime havejoined the Union shall constitute a majority of the total em-ployees in the appropriate unit at that plant.In view of the nature of the unfair labor practices committed,the commission by the Respondents of similar and of otherunfair labor practices may be anticipated. The remedy shouldbe coextensive with the threat. It will therefore be orderedthat the Respondentceaseand desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.ORDERU on the entire record in the case, and pursuant to Section10 (pc) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondents,Mount Hope Finishing Company, North Dighton,Massachusetts, Mount Hope Finishing Company, Inc., Butner,2ORome Products Company, 77 NLRB 1217; M. M. Joffee Company, 74 NLRB 1568; NewMadridManufacturingCompany, 104 NLRB 117.21 Theplant at Butner,North Carolina,commenced operationsin January 1952. On or aboutJanuary 23, 1953, United Textile Workers of America, AFL filed a petition (Case No.11-RC-497)seeking to represent a unit of all production and maintenance employees at thatplant.The petition was dismissed by the Regional Director.The Petitioner appealed to theBoard on February 24, the Board sustained the Regional Director's dismissal of the petition onthe ground that the complaint in this case was still pending before the Board.Simultaneouslywith the appealUTWA,AFL, also moved that the Board in determining the complaint case,give"adequateand appropriate considerations of the matter involved in Case No. 11-RC-497"and refrain from taking any action that "may prejudice the lawful rights of employees" atMount Hope(North Carolina),Butner plant. 502DECISIONSOF NATIONAL LABOR RELATIONS BOARDNorth Carolina,Joseph K.Milliken,Frank L. Daylor andRobert D. Milliken,their agents,successors,and assigns shall:1.Cease and desist from:(a) Discouraging membership in Textile Workers Union ofAmerica,CIO, orin any other labor organization of their em-ployees, by locking out, discharging,laying off,or refusing toreinstate any of their employees or by discriminating in anyother manner in regard to their hire and tenure of employmentor any term or condition of their employment,except to theextent permitted by the proviso to Section 8 (a) (3) of the Act.(b)Refusing to bargain collectively with Textile WorkersUnion of America,CIO, as the exclusive representative of allproduction and maintenance employees at the Respondents'North Dighton,Massachusetts,plant,including powerhouseemployees and working foremen,but excluding office andclerical employees,professional employees,guards, and allsupervisors as defined in the Act.(c) Interrogating their employees as to their union affiliationor activities.(d) In any other manner interfering with,restraining, orcoercing their employees in the exercise of the rights to self-organization,to form labor organizations,to join or assistTextileWorkers Union of America,CIO, or any other labororganization,to bargain collectively through representatives oftheir own choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection,as guaranteed in Section 7 of the Act,or to refrainfrom any or all of such activities except to the extent that suchrightmay be affected by an agreement requiring membershipin a labor organization as a condition of employment, as au-thorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer all employees who were discharged or locked outas a result of the September 19, 1951,resolution of the board ofdirectors of Mount Hope(Massachusetts),including those em-ployees who joined the strike of August 13, 1951,immediateand full reinstatement to their former or substantially equiva-lent positions with the necessary traveling and moving expenses,in the manner set forth in the section of this Decision and Order,entitled "The Remedy."(b)Make whole the employees referred to in the precedingsubsection for any loss of pay they may have suffered byreason of the Respondents'discrimination against them in themanner set forth in the Section herein entitled"The Remedy."(c)Make whole the 65 employees,who were selected for lay-off by Respondent Mount Hope (Massachusetts)after it had re-ceived the Union's request for recognition and bargaining andwho were laid off on July 31, 1951,along with 120 laid off foreconomic reasons,for any loss of pay they may have sufferedby reason of the Respondent's discrimination against them, in MOUNT HOPE FINISHING COMPANY503themannerset forthin the section hereinentitled "TheRemedy. "(d) Uponrequest, bargaincollectively with TextileWorkersUnion of America, CIO, asthe exclusive representative of allemployees in the aforesaid appropriate unit at the North Dightonplantwith respect to rates of pay, wages,hours ofemploy-ment, andotherconditionsof employment,and, if an under-standing is reached,embody suchunderstanding in a signedagreement.If theRespondents electnot toreopen the plant atNorth Dighton but to continueat Butner,North Carolina, bar-gain,upon request, withthe Unionas the exclusive repre-sentativeof their employeesin the unit herein found appropriateat that plant and in themanner setforth above, provided that,uponcompliancewithour order of reinstatement,the totalnumberof the North Dightonemployees who have acceptedemployment at the Butner plant and the employees at the Butnerplant whoin the meantime havejoined the Union shallconstituteamajority of the totalemployees in the appropriate unit atthat plant.(e) Sendto the employeesreferred to above in subsections(a) and(c) of paragraph2 of this Ordera letter offering saidemployees reinstatement, and also settingforth theRespond-ents' election as to wherethey will effectsuch reinstatement,and include in such lettera copy of the noticeattached heretoand marked"Appendix."n(f)Postat the Butner,NorthCarolina,plant,or the NorthDighton,Massachusetts, plant, if the Respondents elect to re-open it,copies of the notice attached hereto and marked"Appendix." Copies ofsaid notice,tobe furnished by theRegional Directorfor the FirstRegion,shall,after being dulysigned by the Respondents'representatives,be posted by themimmediately upon receipt thereof andbe maintained by them fora period of at leastsixty (60) consecutive days thereafter inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betakenby the Respondentsto insurethat suchnotices are notaltered, defaced,or coveredby any othermaterial.(g)Preserve and, upon request,make availableto theNationalLabor RelationsBoard or its agents, for examination andcopying, all payrollrecords, social-security payment records,timecards,personnel records and reports, and all other rec-ords necessary to analyze the amountsof back paydue underthe terms ofthis Order.(h) NotifytheRe ional Directorfor the FirstRegion inwriting, within ten(10) days fromthe dateof this Order whatsteps the Respondents havetaken to comply herewith.IT IS FURTHER ORDERED that thecomplaint,insofar as itallegesthatthe Respondentsviolated the Act by laying off on22 In the event that this order is enforced by a decree of a United States CourtofAppeals,there shall be substituted for the words"Pursuant to a Decision and order"the words"Pursuant to a Decree of the United States Court of Appeals,enforcing an order." 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 31, 1951, in addition to the 65 employees who we havefound were discriminately laid off on that date, 120 other em-ployees, be, and it herebyis, dismissed.Chairman Farmer and Member Styles took no part in theconsideration of the above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Re-lationsBoard, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL bargain collectively, upon request with TextileWorkers Union of America, CIO, as the exclusive bargain-ing representative of our North Dighton employees in theappropriate unit described below with respect to rates ofpay, wages, hours of employment, and other conditions ofemployment, and, if any understanding is reached, embodysuch understanding in a signed agreement;or if we electnot to reopen the plant at North Dighton but to continue atButner.WE WILL bargain collectively, upon request with saidlabor organization as the exclusive bargaining representa-tive of our employees at the Butner, North Carolina, plantin the appropriate unit described below and in the mannerset forth above, provided that, upon our compliance withthe order of reinstatement, the total number of the NorthDighton employees who have accepted employment at theButner plant and the employees at the Butner plant whoin the meantime have joined Textile Workers Union ofAmerica, CIO, shall constitute a majority of the total em-ployees in the appropriate unit in the plant.The appropriate bargaining unit in each plant is:All production and maintenance employees, includingpowerhouse employees and working foremen,but ex-cluding office and clerical employees,guards,and allsupervisors as definedby the Act.WE WILL NOTdiscourage membership of our employeesin the above-named or any labor organizationby lockingout, laying off, discharging,or refusing to reinstate any ofthem, or bydiscriminating in any other manner in regard MOUNT HOPE FINISHING COMPANY505to their hire and tenure of employment, or any term orcondition of their employment.WE WILL OFFERall employees who were discharged orlocked out as a result of the September19, 1951,resolutionof the board of directors of Mount Hope (Massachusetts),including those employees who joined the strike of August13, 1951,immediate and full reinstatement to their formeror substantially equivalent positions without prejudice toany seniority or other rights and privileges previouslyenjoyed. If the North Dighton plant is not reopened, wewill offer to these employees immediate employment insubstantially equivalent positions at the Mount Hope Fin-ishing Company, Inc., plant in Butner, North Carolina,without prejudice to their seniority and other rights andprivileges,and with the necessary traveling and movingexpenses.WE WILL OFFER all employees on our payroll as ofAugust 6, 1951, immediate and full reinstatement to theirformer or substantially equivalent positions at our NorthDighton,Massachusetts, plant, without prejudice to anyseniority or other rights and privileges previously enjoyed,or we will offer these employees immediate employmentin substantially equivalent positions at our Butner, NorthCarolina, plant, without prejudice to their seniority andother rights and privileges,and with the necessary travel-ing and moving expenses.WE WILL make all said employees whole for any loss ofpay suffered as a result of the discrimination againstthem.WE WILL make whole the 65 employees, who wereselected for the layoff by Mount Hope Finishing Companyafter it received the Union's request for recognition andbargaining and who were laid off on July 31, 1951, alongwith the 120 employees laid off for economic reasons, forany loss of pay they may have suffered as a result of thediscrimination against them.WE WILL NOTinterrogate our employees in regard totheirmembership in or activities on behalf of any labororganization.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of therights to self-organization,to form labor organizations, tojoin or assistTextileWorkersUnion of America, CIO, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid and protection,as guaran-teed in Section 7 of the Act, or to refrain from any or allof such activities except to the extent that such rightsmay be affected by an agreement requiring membership in 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDa labor organization as a condition of employment, as au-thorized in Section 8 (a) (3) of the Act.MOUNT HOPE FINISHING COMPANY, MOUNTHOPE FINISHING COMPANY, TNC., JOSEPH K.MILLIKEN, FRANK L. DAYLOR AND ROBERTD. MILLIKEN,Employer.Dated ................By....................................................(Representative)(Title)Thisnoticemust remain postedfor 60 days from the datehereof, and must notbe altered,defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served, a complaint, amended complaint, and notice ofhearing thereon having been issuedandserved by the General Counsel of the National LaborRelations Board, and answers having been filed by the above-named companies and individuals,herein called the Respondents, a hearing involving allegations of unfair labor practices inviolation of Section 8 (a) (1), (3), and (5) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act, was held in Taunton, Massachusetts, on June 16, 17, 18, 19,and 20, 1952, before the undersigned Trial Examiner.In substance the amended complaint, as further amended at the hearing, alleges and theanswers deny that: (1) The respondent individuals and Mount Hope Finishing Company, hereincalledMount Hope (Massachusetts), discriminatorily laid off about 175 named employees onJuly 31, 1951, and on September 19, 1951, discharged all of their employees because theyjoined or assisted the Union; (2) the same Respondents on or about July 28, 1951, refused andhave since then refused to bargain collectively with the Union as the exclusive representativeof all employees in an appropriate unit; (3) employees of the same Respondents on August 13,1951, went on a strike caused by unfair labor practices; (4) on or about October 5, 1951, andthereafter, all Respondents discriminatorily refused to reinstate the strikers although theUnion, as their representative, applied for such reinstatement; (5) the respondent individualsandMount Hope (Massachusetts) on or about September 19, 1951, abandoned their Massa-chusetts operations and caused tobeorganizedtheRespondent Mount Hope Finishing Company,Inc., herein called Mount Hope (North Carolina), in order to evade responsibility under the;.t to bargain collectively with the Union; and (6) by said conduct all Respondents have inter-fered with, restrained, and coerced their employees in the exercise of rights guaranteed bySection 7 of the Act.At the hearing all parties were represented by counsel, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent to the issues,to argue orally upon the record, and to file briefs, proposed findings, and conclusions. Allcounsel waived argument and briefs.Upon the entire record in the case, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF 1liE RESPONDENTSThe Respondents Joseph K. Milliken, Frank L. Daylor and Robert D. Millikenare and at alltimes materialhave been officersand/or agentsof the Respondents Mount Hope (Massachu-setts)and Mount Hope (North Carolina.) MOUNT HOPE FINISHING COMPANY507Mount Hope (Massachusetts), a Massachusetts corporation, has its principal office and plantin North Dighton, Massachusetts, where for 50 years and until October 1951, it was engagedin the dyeing and finishing of textile goods. Until October 1951, it caused large quantities ofdyes and chemicals used by it to be purchased and transported in interstate commerce andcaused substantial quantities of finished textilegoods to be transported from its plant in inter-state commerceMount Hope (North Carolina), a North Carolina corporation formed in October 1951, andfor a time known as "Creedmoor Company," maintains its office and plant in Butner, NorthCarolina, where it is engaged in the dyeing and finishing of textile goods. Since October 1951,ithas caused large quantities of dyes, chemicals, and equipment to be purchased and trans-ported in interstate commerce, and since January 1952, has caused substantial quantities offinished textile goods to be transported from its plant in interstate commerce.The Respondent corporations do not contest the Board's jurisdiction. It is found that theyare engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDTextile Workers Union of America, CIO, isa labor organization admittingto membershipemployeesof the Respondents.III.THE UNFAIR LABOR PRACTICESA.Material eventsand major issuesThe issues arise from the unsuccessful effort of the Union to obtain a collective-bargainingagreement with the management of a New England textile finishing concern which for the halfcentury of its existence had not, until the summer of 1951, dealt with any union as the repre-sentative of its employees.Mount Hope (Massachusetts) is a family controlled enterprise. It was founded by J. K, Milli-ken in 1901. At the time of the hearing he still retained the titles of president and treasurer,although during the past few years he relinquished active management control to his sons,Robert D. Milliken and J. K. Milliken, Jr. In the summer of 1951, apparently in dispute withother members of the family as to methods of meeting management's obligations under theAct, J. K, Milliken, Jr., was relieved of his authority as vice president and superintendent,and his financial interest in the corporation was subsequently purchased by his brother,Robert D. Milliken, and Frank L. Daylor. Daylor, a self-styled business "consultant," servedin that capacity for Mount Hope (Massachusetts) from 1943'until the fall of 1951, when hebought an interest in the firm and became its vice president in place of J. K. Milliken, Jr.At the peak of its production years Mount Hope (Massachusetts) employed about 1,300persons. In July 1951, less than half that number were on the payroll.Having obtained applications from a union representative, a few employees began intensiveself-organization on July 24, 1951. In the succeeding 3 days, 323 employees applied formembership in the Union and designated it as their bargaining agent. At the hearing, counselfor the Respondents conceded that all such applicants were on the payroll of July 23, and hefurther conceded that their number constituted a majority of the 615 on the payroll in a unitconceded to be appropriate i On July 27 the Union sent the company a letter claiming majorityrepresentation and seeking contract negotiations as soon as possible The letter was receivedby J. K. Milliken, Jr , the following afternoon, a SaturdayBecause of unfavorable business conditions, management officials had considered, beforeJuly 28, the possible necessity for an eventual reduction in force According to formerSuperintendent Milliken, however, on July 28 and before he had received the union letter, hewas working at the plant "on the possibility of a lay off," and on that day proposed to lay offat some future date about 120 employees On Tuesday, July 31, the next working day, aboutIChecking of the documents in evidence reveals that General Counsel inadvertently listedHarry L. Griffin,as his name appears on the payroll,as having signed a union applicationboth as HenryL. Griffinand as Harry Griffin.It thus appears,since there was but one Griffinon the payroll at the time,that his application card was counted twice.The TrialExaminerconsiders 323 tobe thecorrect number of employees who had designated the Union at thattime. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARD185 employees were suddenly and summarily laid off. The lay off of these employees is inissue.OnJuly30 the Union filed at the Board's Regional Office a petition for certification as theemployees'bargaining agent.On the same day the Regional Director wrote to the Company,informing it of the petition,and stating that a field examiner had been assigned to the casewho would appear at the company office on August 2 for a "joint conference." The Respondent,upon receipt of this letter,retained E. T. Blake,a Boston attorney who at one time was em-ployed by the Board.Blake,who admitted he had had"considerable experience before theBoard"and was "quite familiar with Board practice,"promptly requested and obtained an8-day delay in the conference. On August 10, Blake and company officials permitted the fieldexaminer to interview them but refused,upon Blake's advice,to let the two union officialscome into the conference called by the Regional Director.The union officials were obliged tocool their heels in the plant corridor.Itwould appear from Blake's testimony that he conducted the Board conference,and thathe decided"we would have a Board-ordered election," instead of a consent election. Noreasonable excuse was offered at the hearing in this case for the Respondent's insistence onAugust 10 for a "Board-ordered election,"since Blake and management refused to discussthe matter with the Union to discover whether or not there might be a meeting of minds as todetails which would make a hearing and order unnecessary.On the night of August 10, a union meeting was held A strike was voted, the grounds beingthe layoff of the large number of employeeson July 31,the refusal to bargain,and the refusalto sit down with the union representatives that same day.The strike began on August 13, thefollowingMonday,and is in issue since General Counsel claims that it was caused by theemployer's unfair labor practicesA Board hearing was held on August 23, and an election was ordered on September 6. Theelection was held on September 17, and the Union polled a majority of the votes cast in theappropriate unit.Two days later,on September 19, the directors of Mount Hope, Massachu-setts,met and authorized Daylor to"negotiate and secure offers" for the sale of the plantand directed Robert Milliken"to run out the goods now in process in the plant." JosephMilliken, Jr., merely voted "present" at the meeting, apparently not in accord with the ma-jority decision to abandon the plant. Pursuant to this direction,Robert Millikenissued in-structions to his subordinates to cancel orders for supplies, and to cease starting any moregoods through their processing.Also immediately after the director'smeeting Robert Millikenannounced to the local press that the plant would close"permanently"within 30 days, thatmanagement was "fed up with unabated threats and economic and financial pressure exertedby the union," and that "when you know you can't do business with a umon you've got to stop."Milliken further declared to the press: "The door is closed now and forever to further ne-gotiations between the union and management." This conductof the Respondent,including thedischarge of employees working on September 19, pursuant to Milliken's orders,is in issue.In the meantime,and beginning on August 16, a number of conferences between manage-ment and the Union were conducted by the Massachusetts Board of Arbitration and Concilia-tion, in an effort to settle the strike. At a conference on September 20, the day after thedirectors'action and Milliken's public statements,a union representative raised the pertinentquestion as to the value of further discussions if the plant was going to close.Blake said thatdespite Milliken's statement that "the door is closed now and forever to further negotiations,"the company would negotiate,and that he and Daylor would recommend to the directors, if asettlement plan could be worked out, that the plant would operate "in the future." With thatassurance the Union continued to seek settlement of the strike issues.On October 5 RobertMilliken,Blake, and the union officials signed a strike-settlement agreement.2The strikenegotiations and the settlement agreement are in issue,since the Respondent Mount Hope,2 Thiswas a strike-settlement agreement,not a collective-bargaining agreement. MOUNT HOPE FINISHING COMPANY509Massachusetts, contends that such negotiations and settlement dispose of the claim of re-fusal to bargain.The Massachusetts plant has never resumed operations. Despite Blake's claims duringstrike negotiations and the settlement agreement signed by himself and Robert Milliken, itappears that since making his announcement to the press on September 19 Robert Millikenactually and promptly embarked upon moving the operations to North Carolina. On September28 Milliken entered into an agreement to lease the premises which were to be occupied byMount Hope (North Carolina.) He retained a group of attorneys in Durham, North Carolina,who incorporated, for him, a dummy corporation called "Creedmoor Company, Inc." OnOctober 4, the day before Milliken entered into that above-described agreement with the Union,he signed a lease for the North Carolina property. Thereafter equipment, supplies, andmachinery were shipped to Butner from the Massachusetts plant A few employees were sentdown from North Dighton, paid by the Massachusetts company, to set up machinery in Butner.On December 3, still acting for Robert Milliken, the attorney incorporators changed the nameof the corporation to Mount Hope Finishing Company, Inc Robert Milliken then openly tookover, and the latter corporation began with a capital investment, if any, of only about $ 50.Robert Milliken controls both Mount Hope, Massachusetts, and Mount Hope, North Carolina.In January 1952, production began at the southern plant. At the time of the hearing about 165employees were working there. No offer was made by any of the Respondents through the Union,either tonegotiatethe transfer of the plant to North Carolina, or to employ their Massachu-setts workers in North Carolina. This move of the Respondents is in issue as an effort on theirpart to evade their legal responsibilities under the ActB. The layoffsAs noted above, about 185 employees were laid off without warning on July 31 3 It is GeneralCounsel's contention that this mass layoff, - nearly 30 percent of the total payroll, was dis-criminatory and to discourage union membership. The Respondent Mount Hope, Massachusetts,takes the position that the layoff was due to economic necessity and was contemplated longbefore the Union began to organize.The preponderance of credible evidence, including that of surrounding events as to whichthere is no contradiction,support General Counsel's claim.Although it is probable that management had considered the possibility of a general layoffbefore self-organization of the employees began,the testimony of J. K. Milliken,Jr., makesamply clear that: (1) Selection of individuals was not made until 2 or 3 days after organizationopenly began in the plant; (2) only about 120 had been selected for possible layoff, on July 28and before he had received the union request for recognition, (3) on July28 no certain date forthe layoff had been set; (4) upon receipt of the union demand some 70 additional employeeswere selected and the layoff made immediately Neither testimony of management officialsnor the company records in evidence reveal'the identity of these 70, as distinguished from thoseselected up to July 28.While the evidence warrants a reasonable suspicion that business conditions brought aboutconsideration of a possible layoff at some future date, other factors deprive of merit the Re-spondent's claim that the mass layoff on July 31 was precipitated by economic necessity.Management became aware of the union activity before selection of individuals or of date wasmade.It is undisputed that on July 25 or 26 Superintendent Milliken approached one of the em-ployee organizers,Armand Poudrier,at his machine,and specifically asked him if he hadsigned a unioncard, where he had obtained it, and what he did with it. Nor was the testimonyof John Scares contradicted, to the effect that on July 25, the day after he signed the unioncard,he was called to the superintendent's office and asked who the union leaders were. Suchinterrogation by top management not only constituted interference,restraint,and coercionwithin the meaning ofthe Act,but is a sound basis for the reasonable inference that manage-ment was not only perturbed by the self-organizing efforts of the employees but also made itsselection of individuals for the layoff according to information solicited or otherwise obtained.The plainly disproportionate number of union members who were actually laid off within a few,Ten individuals,not named in the complaint,are shownby the Company's payroll to havebeen laid off at this time under the same circumstances.Theyare: Donald J Klein, GeorgeM.Rubadou,L.P.DeMarko,Oscar Maynard,ClaraHayes, Ann 0 Phillips, Richard V.Smerdon, Leon A. Talbot, Albert Reed,and Antone G. Rose.These 10are considered as anintegral part of the larger group named in the complaint. 510DECISIONSOF NATIONAL LABOR RELATIONS BOARDdays of their signing union cards is convincing evidence that the selection was discriminatory.Of the 185 employees laid off, some of whom were office employees and not in the appropriateunion of the Union, 128 of them had signed union-application cards.In short, the Trial Examiner is convinced and finds that the Respondent Mount Hope (Massa-chusetts) discriminatorily laid off the 175 employees listed in the amended complaint and the10 named in footnote 3, above, in order to discourage union membership and activity, conductwhich thereby interfered with, restrained, and coerced employees in the exercise of rightsguaranteed by Section 7 of the Act.C. The unfair labor practice strikeAn undetermined number of employees struck on August 13, voting to take this action at ameeting held on August 10, after company officials and their attorney had refused to permitunion officials to attend the joint conference called by the Regional Director for the purpose ofarranging an election The Trial Examiner considers, and finds, that by refusing to permitthe union representatives to sit in on this conference, the Respondent interfered with,restrained, and coerced its employees in the exercise of rights guaranteed by Section 7 of theAct, and thereby violated Section 8 (a) (1) of the Act.Ithas been found, above, that the Respondent on July 31 discriminatorily laid off a largenumber of its employees. It thereby violated Section 8 (a) (1) and (3) of the Act. Both unfairlabor practices occurred before the strike vote and were among the reasons the employeesvoted to strike. It is therefore concluded and found that the strike beginning on August 13, 1951,was caused by the Employer's unfair labor practices.D.Negotiations during strike; abandonment of Massacusettsoperations after Board electionIt appears unnecessary here to review, in detail, the course of negotiations conducted underauspices of the conciliator, looking toward settlement of the strike, occurring before the Boardelection.No ultimate agreement was reached until after the election, and until after the Re-spondent had not only publicly announced its decision, but had actually taken definite steps, toabandon its Massachusetts operationsAs described above, 2 days after the Union won the election, the Respondent's directorsvoted, in effect, to abandon the plant. Daylor was instructed to secure offers looking towardits sale: Robert Milliken was "directed" to "run out the goods now in process in the plant."Within 10 days of the directors' action, Milliken had signed a lease for property in the South,and orders for supplies at the North Dighton plant were canceled Milliken's public announce-ment of the decision to abandon the plant and of his reasons therefore require scant comment.They made it clear to all concerned that "the door is closed now and forever to further nego-tiations between the union and management " Out of Milliken's own mouth came admission ofthe Respondent's resolution to evade its responsibility under the Act to bargain with the Union.While Robert Milliken was engaged in the actual conduct of closing one plant and preparingto open another, Blake and Daylor continued to meet with union officials and the Common-wealth's conciliator with an outward show of intent to reach agreement, settle the strike, andresume operations. Undisputed events demonst rate that they neither met nor negotiated in goodfaith.They admittedly were without authority to bind the Respondent's directors, a fact madeclear by them to the Conciliator at the first meeting in August. Daylor's assurance to theunion committee and the Conciliator on September 20, to the effect that "if a plan (to settlethe strike) can be worked out, the plant will operate," was based on no authority possessedby him, was breached by subsequent events, and was directly contrary to the substance of histestimony as a witness, that it was upon his advice, given long before September, that opera-tions in Massachusetts were an economic liability and should ceaseIt is equally clear, however, that the Union accepted the company negotiators as proceedingin good faith It is found that by signing the agreement of October 5, 1951, the first paragraphof which states.1.Strike to be called off immediately with the signing of this agreement.The Union, as the exclusive bargaining agent for all employees in an appropriate unit, ef-fectively served noticeonOctober 5 upon the Employer that the strike was abandoned uncondi-tionally, and sought reinstatement for all strikers. MOUNTHOPE FINISHING COMPANY511It is the claim of the Respondent Mount Hope (North Carolina) that it is a separate entity,and is neither the successor to nor the alter ego of the Respondent Mount Hope (Massachu-setts). The evidence fails to support the claim Robert Milliken controls both corporations, ac-cording to his own testimony. Also, according to his own testimony, he has been and is nowoperating the North Carolina plant with equipment, supplies, and machinery transferred to itfrom the Massachusetts plant, and "for the most part," he admitted, on "Massachusetts"money. In essence, and except for geographical location and employees, Mount Hope (Massa-chusetts) is now and since January 1952 has been operating under the corporate name of MountHope (North Carolina.) It processes for the same customers and sells through the same salesorganization,which is still controlled by Mount Hope (Massachusetts). It is concluded andfound that the Respondent Mount Hope (North Carolina) is thealter egoof the Respondent MountHope (Massachusetts).4It is also contended by the Respondents that the move to the South was for economic reasons,and not to evade theduty to bargain with the Union. The contention is without reasonable merit.While there is undisputed evidence that some consideration had been given, before unionactivity began, to extending operations to the South, the testimony of J. K. Milliken, Jr.,makes it plain that before July 28 no decision had been made either as to site or as to whetheror not another plant would be opened,and that management discussions up to then had notcontemplated the closing of the Massachusetts plant.E. Therefusal to bargainThe Board has found and the Respondents do not dispute that an appropriate unit of the Re-spondents'employees,for the purposes of collective bargaining,consists of:All production and maintenance employees of the North Dighton plant,including powerhouseemployees and working foremen, but excluding office and clerical employees, professionalemployees, guards, and all supervisors as defined by the Act.Having found that the Respondent Mount Hope (North Carolina) is in essence the same asthe Respondent Mount Hope (Massachusetts). The Trial Examiner concludes and finds that theappropriate unit now is "all production and maintenance employees at the North Dighton andButner, North Carolina, plants," with the above-cited inclusions and exclusions.It is further found, on the basis of facts above set forth, that on July 28, 1951, and at all timessince that date, the Union has represented a majority of the employees in the above-describedappropriate unit, and therefore has been and now is the exclusive bargaining representativeof all employees in the said unitThe Trial Examiner further concludes and finds that since July 28, 1951, the date of receiptof the Union's request to bargain, the Respondents have refused to bargain in good faith withthe Union The following conduct is the basis for the finding:(1) The refusal to permit unionrepresentatives to attend the joint conference called by the Regional Director, (2) the summarylayoff of employees on July 31, 1951; (3) Robert Milliken's public announcements, above-described,on September 19, 1951, (4) the concealment on October 5, 1951,of the actual inten-tion of Mount Hope (Massachusetts) to abandon its local operations; (5) the removal of op-erations to North Carolina, an effective lockout of all its Massachusetts employees (with theexception of 3 or 4); and (6) the failure to offer, through the Union, the employees of the NorthDighton plant an opportunity to be transferred to the new location.By thus refusing to bargainwith the Union, the Respondents have interfered with, restrained, and coerced their employeesin the exercise of rights guaranteed by the Act.4Daylor's testimony gives additional support to this conclusion. According to his extendednarration of events, he had long urged abandonment of the North Dighton operations and advisedopening a plant somewhere in the South. Yet when the move was made Daylor, himself, in-vested at least $160,000 in Mount Hope (Massachusetts) and only about $10, (his recollectionwas hazy even to that much) in Mount Hope (North Carolina). Such investment tactics by oneself-styled as a business "consultant" can only be explained by his knowledge that the con-cerns, two in name and corporate fiction, were to be but one in reality and by his preferenceto invest in that part of the Milliken venture which controlled the finances, equipment, sup-plies,goodwill, trade marks, and selling organization. His judgment is unquestioned. Hisexercise of it, however, further establishes the identity of the 2 corporations as but 1 enter-prise. 51 2DECISIONSOF NATIONALLABOR RELATIONS BOARDF. Thedischarge of employees on September 19 the refusal toreinstate employees on October 5It is concluded and found that the action of the board of directors on September 19, 1951,described above, in directing the cessation of operations at the Massachusetts plant, was aneffective discharge of all of Respondents'employees including those who were then on strike.On that date, as Robert Milliken publicly expressed it, the doors were closed, despite the factthat the following day Blake and Daylor concealed the actual facts from the conciliator and theunion committee.Furthermore, on October 5 the Respondents effectively refused reinstatement to all em-ployees by entering into the agreement of thatdate--anagreementwhich Robert Milliker wellknew would not be kept,and was based upon concealment of the true facts and intentions.The Trial Examiner therefore concludeb and finds that the Respondents' conduct,in dis-charging employees on September 19 and refusing reinstatement on October 5 for the purposeof discouraging union membership and activity, was discriminatory, and thereby interferedwith, restrained, and coerced employees in the exercise of rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activitiesof the Respondents set forth in section III, above,occurring in connection withthe operations of the Respondents described in section I, above,have a close,intimate, andsubstantial relation to trade, traffic,and commerce in the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices,itwill be recom-mended that they cease and desist therefrom and take certain affirmative action which theTrial Examiner finds necessary to effectuate the policies of the Act.Having found that the Respondents have discriminated in regard to the hire and tenure oftheir employees,and have refused to reinstate them,itwiU*be recommended that the Re-spondents offer to them immediate and full reinstatement to their former or substantiallyequivalent positions at the North Dighton plant iftheyhave since the hearing resumed opera-tions there, or at the Butner, North Carolina, plant, or at any other plant which the Respond-entsmay be operating,without prejudice to their seniority and other rights and privileges,and with the necessary traveling and moving expenses, in the following manner.All personsnow employed by the Respondents or who may be employed by the Respondents at any plantwhich they now operate or may have acquired and may be operating at the time of compliancewith these recommendations,who were not employees of the Respondentson July 31, 1951,shall, if necessary to provide employment for the employees on their payroll for the weekbeginning July 23, 1951, be dismissed. If there is not sufficient employment then immediatelyavailable for the persons on the payroll of July 23, 1951, all available positions shall bedistributed among the employees on the payroll of July 23, 5 1951, in accordance with the Re-spondents'usualmethod of operations under curtailed production, without discriminationagainst any employee because of his or her union affiliation or activities,following the systemof seniority, if any, customarily applied to the conduct of the Respondent' business. Any em-ployees remaining after such distribution for whom no work is immediately available, shallbe placed upon a preferential list prepared in accordance with the principles set forth in the5 The TrialExaminerdoes not overlook the fact thatit appearsthat a few employees, whowere on the July 23 payroll, were thereafter offered and accepted jobs at the Butane plant.Neither the identity nor the circumstances of suchtransfersare revealed by the record withsufficient particularity to determine whether or not bona fide offers were made, accepted, orrejected. If records reveal, in the event of compliance, that full reinstatement offers, withinthe terms of these recommendations, have already been madeto certainemployees here in-volved, such offers need not be duplicated and back pay should be tolled accordingly. Nor dorecords in evidence reveal precisely which employees voluntarily remained away from work,on strike,beginningon August 13, 1951. Itis presumedthat the Respondentsare in possessionof such records. This recommended Remedy contemplates that back pay for such strikers willbe tolled between August 13 and September 19, when by public announcement the Employereffectively discharged all employees, including those on strike. MOUNT HOPE FINISHING COMPANY513preceding sentences,and shall thereafter,in accordance with such list,be offered employmentin their former qr substantially equivalent positions as such employment becomes availableand before other persons are hired for such work.Itwill also be recommended that the Respondents be required to make whole all employees onthe payroll of the weekbeginningJuly 23, 1951, who were discriminatorily laid off on July 31,1951, or discharged on September 19, 1951, by payment to each of them of a sum of money equalto the amount that he or she normally would have earned as wages from the date of such dis-crimination to the date of offer of reinstatement,or in the cases of employees for whom thereis insufficient work available, to the date of his or her placement on a preferential list as aboveset forth,as the case may be,less his or her net earnings during said period,the back pay tobe computed on a quarterly basis in the manner established by the Board in F. W.WoolworthCompany(90 NLRB 289).Itwillalsobe recommended that the Respondents preserve and, uponreasonable request, make all pertinent records available to the Board and its agents.It has also been found that on and after July 28, 1951, the Respondents unlawfully refused tobargain collectively with the Union as the exclusive representative of the employees in an ap-propriate unit.The TrialExaminer will therefore recommend that the Respondents uponrequest,bargain collectively with the Union as such representative and, in the event that anunderstanding is reached,embody such understanding in a signed agreement.In view of the nature of the unfair labor practices committed, the commission by the Respond-ents of similar and of other unfair labor practices may be anticipated. The remedy should becoextensive with the threat.Itwill therefore be recommended that the Respondents cease anddesist from infringing in any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.TextileWorkersUnion of America, CIO, isa labor organizationwithin themeaning ofSection 2(5) of the Act.2.All production and maintenance employees of the Respondentsat their North Dighton,Massachusetts,and Butner,NorthCarolina,plants,including powerhouse employees andworking foremen,but excluding office and clerical employees, professional employees,guards,and all supervisors as definedby the Act,constitute a unit appropriate for the purposes ofcollective bargainingwithin themeaning ofSection 9 (b) of the Act.3.Textile Workers Union of America, CIO, was onJuly 28, 1951, and atall times since thenhas been,the exclusive representative of all employees in the aforesaid appropriate unit forthe purposesof collectivebargainingwithin themeaning ofSection 9 (a) of the Act.4.By refusingon July 28, 1951,and at all times thereafter to bargaincollectively withTextile Workers Union of America, CIO, asthe exclusive representative of their employeesin the aforesaid appropriate unit the Respondents have engaged in and are engaging in unfairlabor practiceswithin themeaning of Section 8(a) (5) of the Act.5.By discriminating in regard to the hire and tenure of their employees,and thereby dis-couragingmembershipin the above-named labor organization,the Respondents have engagedin and are engaging in unfair labor practiceswithin themeaning of Section8 (a) (3) of the Act.6.By interferingwith,restraining,and coercingtheir employeesin the exercise of rightsguaranteed in Section7 of the Act, the Respondents have engaged in and are engaging in unfairlabor practiceswithinthe meaningof Section 8 (a) (1) of the Act.7.The aforesaidunfair labor practices are unfair labor practicesaffectingcommercewithin themeaning ofSection2 (6) and(7) of the Act.[Recommendations omitted from publication.]COMMANDER MILLS, INC.andTEXTILE WORKERS UNIONOF AMERICA, CIO. Case No. 16-CA-574. July 30, 1953DECISION AND ORDEROn May 13, 1953, Trial Examiner ArthurE. Reyman issuedhis IntermediateReport in the above-entitled proceeding,